Judgment, Supreme Court, Bronx County, rendered on November 20, 1974 (resentence), convicting defendant, upon his plea of guilty, of attempted robbery in the third degree and attempted assault in the second degree, and sentencing him to an indeterminate term of imprisonment with a maximum of three years, unanimously reversed, on the law, insofar as it imposes sentence, the case remanded for resentencing, and otherwise affirmed. Although the court properly vacated the illegal sentences previously imposed, it then failed to pronounce sentence on each count, as required by statute. (CPL 380.20.) Concur—Markewich, J. P., Kupferman, Murphy, Capozzoli and Lynch, JJ.